12‐4988 (L) 
United States v. Annabi 




                                   In the
             United States Court of Appeals
                           For the Second Circuit
                                   ________ 
                              AUGUST TERM 2013 
                     Nos. 12‐4988 (Lead), 12‐4990 (Con) 
                                        
                         UNITED STATES OF AMERICA, 
                                   Appellee, 
                                        
                                      v. 
                                        
                      SANDY ANNABI AND ZEHY JEREIS, 
                            Defendants‐Appellants. 
                                   ________ 
                                        
                Appeal from the United States District Court 
                   for the Southern District of New York. 
                No. 10‐cr‐7 (CM) ― Colleen McMahon, Judge. 
                                   ________ 
                                        
                         ARGUED: JANUARY 29, 2014   
                          DECIDED: MARCH 25, 2014 
                                   ________ 
                                        
                                        
                                        
                                        
                                        
                                        
                                        
2                                                   No. 12‐4988‐cv (L)




Before: CABRANES, CARNEY and DRONEY, Circuit Judges. 
                            ________ 
      Defendant  Sandy  Annabi  appeals  from  a  November  19,  2012 
judgment  of  the  United  States  District  Court  for  the  Southern 
District  of  New  York  (Colleen  McMahon,  Judge)  ordering  forfeiture 
in  connection  with  a  conviction  for,  inter  alia,  three  counts  of 
mortgage fraud (Counts Seven, Eight, and Nine). We consider here 
whether  the  District  Court  erred  by  ordering  forfeiture  on  Count 
Seven under a statute which, while applicable to Count Seven, was 
only charged in the indictment in connection with Counts Eight and 
Nine―an oversight that was not corrected by the Government or the 
District Court before or during sentencing.  

      We  hold  that  this  was  error  inasmuch  as  the  uncharged 
forfeiture statute resulted in harsher forfeiture with respect to Count 
Seven than that sought in the indictment. Accordingly, we AFFIRM 
the forfeiture order on Counts Eight and Nine only, and REMAND 
the  cause  to  the  District  Court  with  instructions  to  VACATE  the 
forfeiture order on Count Seven, and conduct such further forfeiture 
proceedings as may be appropriate in the circumstances. 
                               ________ 
                                    
                    EDWARD  V.  SAPONE,  Edward  V.  Sapone,  LLC, 
                    New  York,  NY,  for  Defendant‐Appellant  Sandy 
                    Annabi. 
                     
                    PAULA  SCHWARTZ  FROME,  Garden  City,  NY,  for 
                    Defendant‐Appellant Zehy Jereis. 
                     
3                                                        No. 12‐4988‐cv (L)




                  PERRY  A.  CARBONE,  Assistant  United  States 
                  Attorney  (Preet  Bharara,  United  States  Attorney 
                  for the Southern District of New York, Jason P.W. 
                  Halperin,  Justin  S.  Weddle,  Assistant  United 
                  States  Attorneys,  on  the  brief),  New  York,  NY,  for 
                  Appellee United States of America. 
                              ________ 
JOSÉ A. CABRANES, Circuit Judge: 
       Defendant  Sandy  Annabi  appeals  from  a  November  19,  2012 
judgment  of  the  United  States  District  Court  for  the  Southern 
District  of  New  York  (Colleen  McMahon,  Judge)  ordering  forfeiture 
in  connection  with  a  conviction  for,  inter  alia,  three  counts  of 
mortgage fraud (Counts Seven, Eight, and Nine). We consider here 
whether  the  District  Court  erred  by  ordering  forfeiture  on  Count 
Seven under a statute which, while applicable to Count Seven, was 
only charged in the indictment in connection with Counts Eight and 
Nine―an oversight that was not corrected by the Government or the 
District Court before or during sentencing.  

        We  hold  that  this  was  error  inasmuch  as  the  uncharged 
forfeiture statute resulted in harsher forfeiture with respect to Count 
Seven than that sought in the indictment. Accordingly, we AFFIRM 
the forfeiture order on Counts Eight and Nine only, and REMAND 
the  cause  to  the  District  Court  with  instructions  to  VACATE  the 
forfeiture order on Count Seven, and conduct such further forfeiture 
proceedings as may be appropriate in the circumstances.1 


        1
        In a summary order entered today in this case, we affirmed the convictions of 
defendants Sandy Annabi and Zehy Jereis on all eleven counts charged against one or 
4                                                           No. 12‐4988‐cv (L)




                                    BACKGROUND 
        On March 29, 2012, a jury convicted Annabi of, inter alia, three 
counts  of  mortgage  fraud  in  violation  of  18  U.S.C.  §  1014  (Counts 
Seven,  Eight,  and  Nine).  The  Government  sought  forfeiture  of  the 
gross proceeds of the fraudulently obtained loans described in these 
three counts. 

        The Superseding Indictment (the “Indictment”) sought, on all 
three  counts,  forfeiture  to  the  United  States,  pursuant  to  the  civil 
forfeiture  provision,  18  U.S.C.  §  981(a)(1)(C),2  and  28  U.S.C. 
§ 2461(c).3  On  Counts  Eight  and  Nine  only,  the  Indictment  sought 
forfeiture  pursuant  to  the  criminal  forfeiture  provision,  18  U.S.C. 
§ 982(a)(2)(A).4  Significantly,  §  981(a)(2)(C)  of  the  civil  forfeiture 
provision requires a deduction from forfeiture of any portion of the 


both of them, and affirmed the District Court’s order of forfeiture with respect to Counts 
One through Six.  
        2 18 U.S.C. § 981(a)(1)(C) provides for forfeiture to the United States of “[a]ny 
property, real or personal, which constitutes or is derived from proceeds traceable to a 
violation of section [1014] of this title . . . .” In such cases, proceeds must include “a 
deduction from the forfeiture to the extent that the loan was repaid . . . without any 
financial loss to the victim.” Id. § 981(a)(2)(C). 
        3 28 U.S.C. § 2461(c) provides: “If a person is charged in a criminal case with a 
violation of an Act of Congress for which the civil or criminal forfeiture of property is 
authorized, the Government may include notice of the forfeiture in the indictment or 
information pursuant to the Federal Rules of Criminal Procedure.” 
        4   18 U.S.C. § 982(a)(2)(A) provides, in relevant part: “The court, in imposing 
sentence on a person convicted of a violation of . . .section [1014] of this title, affecting a 
financial institution . . . shall order that the person forfeit to the United States any 
property constituting, or derived from, proceeds the person obtained directly or indirectly, as
the result of such violation.”
5                                                     No. 12‐4988‐cv (L)




fraudulent loan that was repaid at no loss to the victim, whereas the 
criminal forfeiture provision, § 982(a)(2)(A), requires forfeiture of the 
entire  amount  of  the  fraudulent  loan,  regardless  of  whether  it  was 
repaid. United States v. Peters, 732 F.3d 93, 100‐01 & n.2 (2d Cir. 2013). 

       At  sentencing,  the  District  Court  ordered  Annabi  to  forfeit 
$1,060,800 in connection with the three mortgage fraud counts based 
on  the  full  amount  of  the  loans  fraudulently  obtained,  without 
regard to any portions of the loans that had been repaid: $480,700 for 
the Patton Drive house (Count Seven); $522,500 for the Bacon Place 
house  (Count  Eight);  and  $57,600  for  the  Rumsey  Road  apartment 
(Count  Nine).  The  District  Court  did  not  specify  whether  it  was 
ordering  forfeiture  under  the  civil  or  criminal  forfeiture  provision 
for each of the various counts.  

                               DISCUSSION 

       Annabi  argues  on  appeal  that  the  forfeiture  order  was 
excessive  inasmuch  as  she  had  already  satisfied  her  obligations  in 
their  entirety  for  the  Patton  Drive  house  (Count  Seven)  and  the 
Rumsey  Road  apartment  (Count  Nine),  resulting  in  no  loss  to  the 
banks,  and  inasmuch  as  the  anticipated  loss  to  the  banks  on  the 
Bacon Place house (Count Eight) was only $164,460.68.  

       On  appeal  from  a  forfeiture  order,  we  review  the  district 
court’s  legal  conclusions  de  novo  and  its  factual  findings  for  clear 
error. United States v. Treacy, 639 F.3d 32, 47 (2d Cir. 2011).  

        

        
6                                                      No. 12‐4988‐cv (L)




                        A. Counts Eight and Nine 

       We recently confirmed that § 982(a) of the criminal forfeiture 
statute does not permit a defendant to offset loan proceeds that have 
been  repaid.  See  Peters,  732  F.3d  at  102  (gross  receipts,  rather  than 
profits, are the proper measure of criminal forfeiture); see also United 
States v. Newman, 659 F.3d 1235, 1244 (9th Cir. 2011) (“For purposes 
of criminal forfeiture, the ‘proceeds’ of a fraudulently obtained loan 
equal  the  amount  of  the  loan.”).  The  District  Court  did  not, 
therefore,  err  by  ordering  forfeiture  of  the  full  amount  of  the  loans 
fraudulently  obtained  in  connection  with  Counts  Eight  and  Nine, 
totaling  $580,100,  without  regard  to  whether  Annabi  repaid  any 
portion of those loans.   

                                B. Count Seven 

       Although  §  982(a)(2)(A)  also  could  have  applied  to  Count 
Seven, the Indictment sought forfeiture on this Count only pursuant 
to  civil  forfeiture  provision  18  U.S.C.  § 981(a)(1)(C),  which  permits 
“a  deduction  from  the  forfeiture  to  the  extent  that  the  loan  was 
repaid,  or  the  debt  was  satisfied,  without  any  financial  loss  to  the 
victim.” Id. § 981(a)(2)(C). 

       Federal  Rule  of  Criminal  Procedure  32.2(a)  states:  “A  court 
must  not  enter  a  judgment  of  forfeiture  in  a  criminal  proceeding 
unless  the  indictment  .  .  .  contains  notice  to  the  defendant  that  the 
government  will  seek  the  forfeiture  of  property  as  part  of  any 
sentence  in  accordance  with  the  applicable  statute.”  (emphasis 
supplied). Pursuant to this Rule, a criminal defendant has the right 
7                                                           No. 12‐4988‐cv (L)




to  know  not  only  that  forfeiture  is  being  sought,  but  also  the 
statutory basis for forfeiture.  

        With  respect  to  Count  Seven,  the  Government  failed  to  state 
the  criminal  forfeiture  provision  in  the  Indictment,  and  did  not 
correct  this  oversight  prior  to  or  during  sentencing.  At  sentencing, 
the  District  Court  did  not  specify  that  it  was  ordering  forfeiture 
pursuant  to  the  criminal  forfeiture  provision,  but  it  nonetheless 
required  Annabi  to  forfeit  the  full  amount  of  the  loan  fraudulently 
obtained  on  the  Patton  Drive  house,  despite  the  fact  that  the  loan 
had  been  repaid  in  full.  Such  forfeiture  is  permissible  only  under 
§ 982(a)(2)(A),  see  note  4  ante,  as  “a  form  of  punishment,  separate 
and  apart  from  any  restitutive  measures  imposed  during 
sentencing,” Peters, 732 F.3d at 98.5  

        We  hold  that  where  the  Government  fails  to  invoke  an 
applicable forfeiture provision in the indictment, and fails to correct 
that  error  prior  to  entry  of  a  final  judgment,  forfeiture  must  be 
limited  to  that  authorized  by  the  statute  cited  as  the  basis  for 

        5  The Government relies on United States v. Silvious, 512 F.3d 364 (7th Cir. 2008), 
for the proposition that failure to state the correct forfeiture provision in an indictment is 
harmless where the defendant has notice that forfeiture is sought. The circumstances of 
that case are readily distinguishable. The defendant in Silvious had objected to a 
preliminary forfeiture order that relied on statutes not listed in the indictment, where the 
statute listed in the indictment was inapplicable to the circumstances presented. Id. at 
369. Prior to the forfeiture hearing, the Government conceded that the statute charged 
was inapplicable, but argued that forfeiture was still appropriate under a different 
statute. Id. The Seventh Circuit affirmed the order of forfeiture, holding that the 
defendant had adequate notice of the corrected forfeiture statute, and that the forfeiture 
“was not broadened in any way by the substitution of the proper statute.” Id. In the 
instant case, by contrast, Annabi did not receive notice until appellate proceedings that 
the Government intended to rely upon the harsher criminal forfeiture provision. 
8                                                          No. 12‐4988‐cv (L)




forfeiture,  and  of  which  the  defendant  had  notice.6  Accordingly, 
Annabi’s forfeiture on Count Seven is limited to that authorized by 
§ 981(a)(1)(c),  which,  by  its  express  terms,  entitles  her  to  offset  the 
amount of the loan on the Patton Drive house that she repaid at no 
loss to the bank.  

                                   CONCLUSION 

        To summarize: 

        (1)          Forfeiture is limited to that authorized by the statute 
                     listed  in  the  indictment,  even  if  greater  forfeiture 
                     would  have  been  authorized  by  a  different  statute, 
                     where  the  Government  fails  to  invoke  the  harsher 
                     forfeiture provision prior to or during sentencing.  
        (2)          28  U.S.C.  §  982(a)  authorizes  forfeiture  of  the  full 
                     amount of the loans fraudulently obtained in Counts 
                     Eight and Nine, without an offset for any portion of 
                     the loan that has been repaid.  
        (3)          28 U.S.C. § 981(a)(1)(c), the only forfeiture provision 
                     charged  on  Count  Seven,  permits  an  offset  for  that 
                     portion  of  the  loan  that  was  repaid  with  no  loss  to 
                     the victim. 
      Accordingly,  we  AFFIRM  the  forfeiture  order  on  Counts 
Eight and Nine, and REMAND the cause to the District Court with 
instructions  to  VACATE  the  forfeiture  order  on  Count  Seven,  and 

        6 We do not address whether, prior to entry of the final forfeiture order, the 
Government could have substituted the criminal forfeiture provision as the basis for 
forfeiture on Count Seven. Nor do we opine on the fact pattern set forth in Silvious, note 5 
ante, where the scope of forfeiture under the substituted provision was no greater than 
the provision mistakenly cited in the Indictment. Those are not the facts before us.  
9                                                         No. 12‐4988‐cv (L)




conduct  such  further  forfeiture  proceedings  as  may  be  appropriate 
in the circumstances.7 




         In the interest of judicial economy, any appeal from a subsequent District Court 
        7

Order, on remand or otherwise, shall be assigned to this panel upon the filing of a letter 
request with the Clerk of the Court of Appeals within 21 days of the entry of the District 
Court Order being appealed.